Citation Nr: 0401846	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include major depression.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from January to June 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
RO.  

As set forth below, this appeal is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.  



REMAND

The veteran's service medical records refer primarily to 
orthopedic matters.  In March 2000, however, during an 
examination, the examiner noted that, although the veteran 
was alert and oriented and in no acute distress, she was 
tearful and appeared depressed.  Both the RO and the 
physician who conducted the December 2002 VA psychiatric 
examination indicated that there was no evidence of 
depression in service.  

Moreover, the December 2002 VA examination report does not 
reflect an opinion regarding the etiology of the demonstrated 
depression.  An additional psychiatric examination and 
opinion regarding the likely etiology of the claimed 
depression is necessary, and the examiner should be asked to 
review the entire record before rendering the requested 
opinion.  

A review of the record indicates that the veteran received 
psychiatric treatment at Sewickley Valley Hospital in or 
about June and September 2002 and at Suburban Hospital in or 
about June 2002.  She has been treated at the Staunton Clinic 
as well as by Dr. Ortiz, a psychiatrist, and B. Silver, a 
psychotherapist.  

After securing additional details and releases from the 
veteran, the RO should attempt to obtain records of the 
foregoing treatment.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the Veterans Claims Assistance Act of 
2000 (VCAA).  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for a 
psychiatric disorder since June 2000 
including but not limited to the 
Sewickley Valley Hospital, Suburban 
General Hospital, the Staunton Clinic, 
Dr. Ortiz, M.D., and psychotherapist B. 
Silver.  After securing the necessary 
release, the RO should obtain records 
from the relevant healthcare providers.  

3.  Next, the RO should schedule the 
veteran for a VA psychiatric examination.  
The examiner is asked to diagnose all 
psychiatric disabilities.  Based on 
his/her review of the case, the examiner 
should offer an opinion at to the 
likelihood that the veteran has current 
innocently acquired psychiatric 
disability that was incurred in or 
aggravated by service.  The examiner is 
asked to review the claims file in 
conjunction with the examination and to 
provide a rationale for all conclusions.  

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (2003).  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




